Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered July 21, 1999, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him to a term of one year, unanimously affirmed.
Defendant’s constitutional speedy trial motion was properly *321denied (see, People v Taranovich, 37 NY2d 442, 445). The 41/2-year delay was caused primarily by defendant’s failure to return to court for scheduled court dates, his interstate flight, and his use of an alias in order to avoid prosecution (see, People v Wing Keung Tsang, 284 AD2d 218; People v Brown, 281 AD2d 340, lv denied 96 NY2d 899). Furthermore, the crime was serious, there was no pretrial incarceration resulting from the delay, and defendant has not established any prejudice. Concur — Williams, J.P., Tom, Rosenberger, Wallach and Mar-low, JJ.